Title: To Alexander Hamilton from John G. Coffin, 21 September 1799
From: Coffin, John G.
To: Hamilton, Alexander


          
            Sir,
            Fort Jay 21 Sept. 1799
          
          I had yesterday the honor of receiving your letter dated the 18th. I am happy that the accounts have not met with your disapprobation
          I shall agreeable to your recommendation and my original plan, proceed to Trenton so soon as possible.
          So soon as the weather becomes good, I think my health will permit me to start without delay.
          I have the honor to be Sir, very respectfully, your obedient humble Servant 
          
            J. G. Coffin
          
          Major General Hamilton.
        